Citation Nr: 0810267	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  04-28 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected type II diabetes mellitus 
prior to September 30, 2005.

2.  Entitlement to an initial disability rating in excess of 
40 percent for service-connected type II diabetes mellitus 
since September 30, 2005.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bobby Mullins, Associate Counsel 




INTRODUCTION

The veteran had active service from August 1968 to August 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  The RO granted service connection for 
diabetes mellitus, and assigned an initial disability rating 
of 20 percent.  The RO increased the veteran's disability 
rating to 40 percent, effective September 30, 2005, in an 
August 2006 rating decision.

The veteran was afforded a hearing before a Decision Review 
Officer in Montgomery, Alabama in April 2005.  


FINDINGS OF FACT

1.  Prior to September 30, 2005, the veteran's diabetes 
mellitus required a controlled diet and oral hypoglycemic 
agents; it did not require control through the use of insulin 
or a restriction on the types of activities the veteran could 
undertake.  

2.  Since September 30, 2005, the veteran's diabetes mellitus 
has required a controlled diet, the use of insulin, and the 
regulation of activities; it has not been associated with 
episodes of ketoacidosis or hypoglycemic reactions.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 20 percent for service-connected diabetes mellitus prior 
to September 30, 2005 have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 4.1 - 4.14, 4.27, 4.119, 
Diagnostic Code 7913 (2007).  

2.  The criteria for an initial disability rating in excess 
of 40 percent for service-connected diabetes mellitus since 
September 30, 2005 have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1 - 4.14, 4.27, 4.119, Diagnostic Code 
7913 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant law and regulations

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

However, "[i]n cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated - it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled"  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006); see generally Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).  In addition, there was no prejudice as a result 
of the timing of the notification.  Since the veteran's claim 
arises from his disagreement with the initial evaluation 
following the grant of service connection, the Board has no 
further duty to notify, and any deficiencies at this point 
would be non-prejudicial to the veteran.  

Irrespective of this fact, the Board finds that a letter sent 
by the Board in March 2006 adequately explained the evidence 
which would warrant a higher rating, as is required by the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The letter 
dated March 2006 informed the veteran that he may submit 
evidence showing that his service-connected diabetes mellitus 
had increased in severity, such as on-going treatment 
records, recent Social Security determinations, statements 
from employers, and statements from witnesses discussing how 
the disability has affected the veteran.  The letter also 
informed the veteran that VA determined the disability rating 
by using a schedule for evaluating disabilities, and outlined 
the considerations used by the Board when making a rating 
decision.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA service 
records, VA medical records, private medical records, and 
Social Security Administration records for this veteran.  The 
veteran submitted private medical documentation in support of 
his claim, and was provided an opportunity to set forth his 
contentions during the hearing before a decision review 
officer in Montgomery, Alabama in April 2005.  The appellant 
was also afforded VA medical examinations throughout the 
claims process, with the most recent examination taking place 
in May 2007.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant law for increased rating claims for diabetes 
mellitus 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Each disability must be viewed 
in relation to its history and there must be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.1.  Finally, when a claim requires 
consideration of the entire time period involved, staged 
ratings are to be considered where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  

As an initial matter, the Board notes that during the 
pendency of the appeal, the RO granted a higher evaluation 
for the service-connected diabetes mellitus from 20 percent 
to 40 percent effective September 30, 2005.  The Court has 
held that on a claim for an original or increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law or regulations, and it follows that 
such a claim remains in controversy where less than the 
maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.  Thus, the issue remains 
in appellate status.  

Type II diabetes mellitus is evaluated using criteria found 
at 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic 
Code 7913, a 20 percent rating is assigned when there is 
evidence of diabetes mellitus requiring insulin and a 
restricted diet, or oral hypoglycemic agents and a restricted 
diet; a 40 percent rating is assigned when there is evidence 
of diabetes mellitus requiring insulin, a restricted diet, 
and regulation of activities; a 60 percent rating is assigned 
when there is also evidence of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider as well as 
complications that would not be compensable if separately 
evaluated.  

Entitlement to an initial disability rating in excess of 20 
percent for service-connected type II diabetes mellitus prior 
to September 30, 2005

By the currently appealed November 2003, the veteran was 
granted service connection for his type II diabetes mellitus 
with a 20 percent disability rating, effective as of July 11, 
2002.  As of 2002, the veteran treated his diabetes with an 
oral hypoglycemic agent and a restricted diet.  

In the veteran's August 2003 VA medical examination, the 
veteran denied any restriction of activities due to his 
diabetes, and stated he only had to visit his diabetic care 
provider once every six months.  Evidence is required to show 
that occupational and recreational activities have been 
restricted for a 40 percent disability rating to be assigned 
in diabetes cases.  Camacho v. Nicholson, 21 Vet. App. 360, 
363 (2007).

Additionally, the veteran was not using insulin to manage his 
diabetes at this time.  In a June 2004 VA examination, it was 
noted that the veteran suffered from "noninsulin-dependent 
diabetes mellitus with mild to moderate impairment."  In 
February 2005, a private physician again noted that the 
veteran suffered from "non-insulin dependent diabetes."  
According to the veteran's private physician, the veteran was 
not placed on insulin until September 2005.  Therefore, any 
disability above 20 percent for the time of July 2002 to 
September 2005 would be in contradiction with Diagnostic Code 
7913, which requires the use of insulin for ratings higher 
than 20 percent.  

The Board finds that the preponderance of the evidence is 
against the claim for an initial disability rating above 20 
percent prior to September 30, 2005.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.  See  38 
U.S.C.A. § 5107.  The claim for an initial disability rating 
greater than 20 percent is therefore denied.  


Entitlement to a disability rating in excess of 40 percent 
for service-connected type II diabetes mellitus after 
September 30, 2005

As of September 30, 2005, the RO increased the veteran's 
initial disability rating to 40 percent, based on evidence 
that the veteran had been taking Lantus (insulin) since 
September 2005 and that the veteran had been put on a 
restricted diet.  Also, the veteran stated in his 2005 
hearing testimony that his activities had been restricted due 
to his diabetes mellitus.  The veteran's Social Security 
Administration records provide some support for the veteran's 
testimony in this regard, indicating a limitation on the 
veteran's livelihood due to light work restrictions as of 
February 2005, as well as a decreased tolerance to exercise 
as of July 2004.  This supports the assignment of a 40 
percent evaluation under Diagnostic Code 7913.  

An evaluation in excess of 40 percent is not, however, 
supported by the evidence.  Specifically, a 60 percent rating 
would be authorized if the evidence shows that the veteran 
suffers from ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider.  In the veteran's April 2005 
hearing, he stated that as of that time, he had not suffered 
from any hyperglycemic reactions or losses of consciousness.  
In fact, throughout the pendency of the claim, the veteran 
has not reported any episodes of ketoacidosis or 
hypoglycemia.  Also, the veteran's May 2007 VA examination, 
which discussed his diabetes in detail, did not mention 
anything about ketoacidosis or hypoglycemic reactions, and 
referenced the veteran's January 2005 self-reported history 
that he has no history of syncopal spells (loss of 
consciousness).  Therefore, the criteria for an increased 
disability rating in excess of 40 percent after September 30, 
2005 are not met.  

After considering all of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim for a disability rating in excess of 40 percent at any 
time throughout the claims process.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable.  See  38 
U.S.C.A. § 5107.  The claim for a schedular disability rating 
from September 30, 2005 greater than 40 percent is, 
therefore, denied.  

ORDER

An initial disability rating in excess of 20 percent for 
service-connected diabetes mellitus before September 30, 2005 
is denied.  

A disability rating in excess of 40 percent for service-
connected diabetes mellitus after September 30, 2005 is 
denied.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


